Citation Nr: 1109682	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1971 to April 1972.  
      
This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD.

On his VA Form 9 dated in May 2008, the Veteran had requested to appear at a hearing before a Veterans Law Judge.  However, in a January 2009 statement, the Veteran indicated he no longer wished to have a hearing.

In September 2009, the Veteran filed another formal claim with regard to issues of depression, nightmares, blackouts, forgetfulness, and being unable to be around people.  The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

Initially, the Board notes that no post-service treatment records dated after January 2008 have been associated with the claims file.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3) (2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any treatment record regarding his psychiatric disorder(s) may be relevant to the Veteran's claim, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  

Furthermore, the Board finds that a VA examination is needed to determine the current nature, severity, and etiology of any psychiatric disorder, other than PTSD.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  To establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2010)). See also VBA Training Letter No. 10-05 (July 16, 2010).  

In this case, the Veteran alleges that he has a psychiatric disorder that resulted from his service in the Republic of Vietnam from September 1971 to April 1972.  He has alleged several stressors, including being under attack.  The Veteran's stressor of receiving an attack by fire has been verified.  

Post-service, the Veteran has been variously diagnosed with major depressive disorder with psychotic features; dysthymia and double depression; alcohol abuse provisional, rule/out dependence; substance-induced mood disorder; cocaine abuse; alcohol abuse v. dependence; and possibly personality disorder.  He has reported that he did not suffer from any psychiatric symptoms until after his service in Vietnam.  

In October 2007, the Veteran was provided a VA examination.  At the time, the Veteran reported that he began to drink heavily while in Vietnam to "keep a check on [his] fear of being killed."  The examiner noted that this report of heavy drinking was consistent with records.  The Veteran also reported using opium, heroin, and amphetamines while in Vietnam.  However, the examiner found that the Veteran's reported symptoms did not meet the criteria for a diagnosis of PTSD.  Instead, he provided a diagnosis of a major depressive disorder, and indicated that the possibility of a substance-induced mood disorder secondary to chronic heavy alcohol use cannot be ruled out.  However, the October 2007 VA examiner did not provide an opinion with regard to the relationship between the Veteran's diagnosed major depressive disorder and his military service, including his reported stressor of being under fire in Vietnam, which has been verified.  

Given that the Veteran has an in-service stressor that has been verified and his current diagnosis of major depressive disorder, a VA examination and opinion are needed to determine the current nature and etiology of the major depressive disorder or any other acquired psychiatric disorder, including whether it was due to the in-service stressor he experienced during service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's psychiatric disorder(s) from the appropriate VA medical center (VAMC) from January 2008 to the present.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to undergo a VA psychiatric examination, by an appropriate specialist, to determine the current nature, severity, and etiology of any psychiatric disorder, including major depressive disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have a psychiatric disorder, including major depressive disorder and PTSD?

(b)  If so, is it at least as likely as not the Veteran's psychiatric disorder is due to his military service, including his verified in-service stressor of being under attack during his service in Vietnam?  In rendering this opinion, the examiner is to consider the Veteran's verified in-service stressor of being under attack while in Vietnam and his medical treatment records showing diagnoses of major depressive disorder with psychotic features; dysthymia and double depression; alcohol abuse provisional, rule/out dependence; substance-induced mood disorder; cocaine abuse; alcohol abuse v. dependence; and possibly personality disorder.  The examiner also should consider an October 2007 VA examination report, wherein the examiner indicated that a substance-induced mood disorder secondary to chronic heavy alcohol use could not be ruled out, and address the question of whether it is at least as likely as not the Veteran's psychiatric disorder is due to any alcohol or substance use.

A complete rationale should be provided for any opinion given.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

3.  Readjudicate the Veteran's claim for service connection for a psychiatric disorder, including PTSD, in light of the VA examination and any additional evidence received since the April 2008 statement of the case (SOC).  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including 38 C.F.R. § 3.304(f)(3) (2010).  The Veteran and his representative should be given an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



